ORDER
The Director of the Office of Lawyers Professional Responsibility (Director) and respondent William C. Mortensen have entered into a stipulation for transfer of respondent to disability inactive status under Rule 28(a), Rules on Lawyers Professional Responsibility (RLPR), without further proceedings, coupled with a stay of a pending disciplinary investigation concerning respondent. The stipulation and a petition for transfer to disability inactive status have been filed in the above-entitled matter. Respondent is not currently practicing law.
The court has reviewed the petition and stipulation and concludes that transfer to disability inactive status and a stay of the pending disciplinary proceedings are appropriate.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that effective immediately respondent William C. Mortensen is transferred to disability inactive status under Rule 28, RLPR. During the period respondent is on disability inactive status, respondent may not render legal advice, discuss legal matters with clients, or otherwise engage in the practice of law.
IT IS FURTHER ORDERED that the pending disciplinary proceedings concerning respondent are stayed until such time as respondent petitions for reinstatement to the practice of law under Rule 28(d) and Rule 18, RLPR. Upon filing of a petition for reinstatement, the stay of the disciplinary proceedings will automatically be lifted, and in addition to the requirements of Rules 28(d) and 18 the reinstatement proceedings will involve a determination whether discipline is warranted.
BY THE COURT:
/s/Russell A. Anderson Associate Justice